Citation Nr: 1823994	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  05-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a contusion of the chest and lungs. 

4.  Entitlement to service connection for residuals of trauma to the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2010, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  The transcript of the hearing is associated with the record.  

In a July 2010 decision, the Board dismissed the Veteran's appeal for GERD pursuant to a withdrawal request and remanded the Veteran's claims for entitlement to service connection for lumbar spine disability, right hip disability, and residuals of trauma to the chest.  

In an October 2011 decision, the Board denied the Veteran's claim for entitlement for service connection for a right hip disability, and remanded the claims pertaining to lumbar spine disability and residuals of chest trauma.   

In an April 2014 decision, the Board vacated its previous decision in October 2011 denying entitlement to service connection for a right hip disability, thus negating the requirement for the Veteran to present new and material evidence.  

In a June 2014 decision, the Board remanded the claims for lumbar spine disability, right hip disability, and residuals of trauma to the chest.  


FINDINGS OF FACT

1.  The Veteran has a congenital defect of leg length discrepancy.  

2.  The Veteran had a pre-existing lower back strain prior to entering active service which was not aggravated to a permanent disability during active service.  

3.  The Veteran has diagnosed degenerative disc disease of the lumbar spine which was not incurred in or caused by active service.  

4.  A right hip condition documented in service was an acute condition.  The condition was not documented as continuing within one year of separation from active service; and, the evidence does not support a finding that the Veteran's right hip condition was caused by or is otherwise related to his active service.  

5.  In an unappealed August 1968 rating decision, the RO denied service connection for chest injury.  

6.  In November 2004, the RO determined that new and material evidence had been submitted to reopen the previously disallowed chest injury claim but denied the underlying claim on the merits; the Veteran timely appealed that decision.  

7.  The Veteran has documented trauma to the ribcage in active service with current associated pain and functional loss without a current diagnosis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The August 1968 rating decision that denied service connection for chest injury is final.  38 U.S.C. § 7105 (West 1968); 38 C.F.R. § 3.105 (1968).  

4.  The evidence received subsequent to the August 1968 rating decision is new and material, and the issue of service connection for residuals of chest trauma is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  

5.  The criteria for service connection for painful ribcage due to trauma in active service have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018.)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duty to Notify and Assist

The Veteran submitted a written statement dated June 2017 contending that he was not afforded a VA examination for his lumbar spine as per the previous remand.  The Board notes that the June 2014 remand directed the RO to obtain a VA examination opinion for the Veteran's right hip condition claim and to send additional notices for the Veteran's claims for service connection for the lumbar spine and trauma to the chest.  The Veteran was afforded a VA examination for his right hip with an opinion in March 2016 and May 2017.  The RO mailed the Veteran an additional development letter in December 2014 per the remand.  The RO issued the Veteran supplemental statements of the case.  The Board finds that there has been substantial compliance with the June 2014 Board remand and the adjudication may proceed without prejudice.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Petition to Reopen 

In an August 1968 decision, the RO denied service connection for chest injury.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 1968); 38 C.F.R. § 3.105 (1968).  The Veteran applied to reopen the claim in June 2003 and submitted additional evidence.  The RO reopened the chest injury claim as "residuals of contusion of chest wall and lung" in a November 2004 decision and denied the underlying claim on the merits.  The Veteran filed timely notices of disagreement and statements and a formal Form VA-9 in response to the November 2004 RO decision.  The RO certified the current appeal to the Board with a Form VA-8 in July 2009.  

In reviewing the November 2004 decision, the Board has determined that a new and material evidence analysis is proper for the chest trauma issue on appeal, as it was clearly adjudicated by the August 1968 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the chest trauma issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final August 1968 rating decision that denied the Veteran's claim for chest injury based on lack of residuals.  

The Veteran underwent a VA examination in May 2004.  The examiner concluded that there were no "detectable" residual effects of the fractured ribs and chest contusion sustained in active service.  The examiner noted that the Veteran had soreness in the ribcage while working on engines in his job as an auto mechanic.  The Veteran also submitted VA treatment records documenting continuing complaints of ribcage pain and muscle spasms.  

The Board finds the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for residuals of chest trauma.  The VA examination in May 2004 and VA treatment records are new, as in not previously submitted, and material, as they show ongoing pain and functional impairment related to the ribcage which may form the basis of service connection based on a recent holding in the Federal Circuit Court.  Accordingly, the evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied chest injury claim, now characterized as residuals of trauma to the chest.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection

Based on a review of the claims folder, the Board finds that the competent evidence of record weighs against the claims for service connection for a lumbar spine and right hip disability.  However, based on recent case law, the Board finds that service connection for pain related to trauma to the ribcage incurred during active service is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established on a secondary basis, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2017).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

	a.  Lower back disability 

The Veteran contends that his current lower back condition is a result of a truck accident during active service.  After a review of the medical evidence of record, the Board finds that service connection for a lower back condition is not warranted.  

In this case, evidence shows that the Veteran has a leg length discrepancy.  Prior to entry in active service, in January 1966, a doctor submitted a report on how the Veteran's leg length discrepancy resulted in carrying his left side of his pelvis lower than the right side.  The examiner gave the Veteran a shoe insert to even out the pelvis.  This report was created as a result of a back injury at the Veteran's workplace prior to entry on active duty.  The examiner noted that he had last seen the Veteran in September 1965 and stated he was free of symptoms of the back pain incurred at work from lifting boxes and recommended a return to work.  This report triggers two legal considerations with respect to the Veteran's claim for service connection for the lumbar spine: the existence of a congenital defect and the presumption of soundness.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. at 395.  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing Dorland's Illustrated Medical Dictionary 385 (26th ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).   

In the present case, the Veteran has a documented leg length discrepancy, a physical defect which existed prior to service per the January 1966 letter and the notation on the Veteran's entrance examination, and continues to exist, e.g. VA examination in May 2004.  The May 2017 examiner stated that it is "well documented that the Veteran's right leg is longer than the left."  As the Veteran is a mature adult whose leg bones are unlikely to continue to grow, and have been discrepant in length since at least 1965, prior to entry in active service, the Board considers the physical length discrepancy of the Veteran's legs to be a congenital defect based on its characteristic of being stationary in nature as described in the medical and legal literature above per Quirin.  As such, service connection for a disability resulting from the leg length discrepancy, a congenital defect, would not be warranted under 38 C.F.R. § 3.310.  

Co-existing with the issue of the congenital nature of the Veteran's leg length discrepancy is the evidence that the Veteran sustained an injury to his back prior to entry on active duty.  

A veteran is presumed to have been sound upon entry into service when no preexisting condition is noted at entry.  See 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.  If this burden is met, then the veteran is not entitled to service-connected benefits.  See id.  If the government fails to rebut the presumption of soundness under section 1111, however, the veteran's claim is one for service connection.  See id.  

With respect to the Veteran's current lower back claim, the Board finds that there are disabilities with separate etiologies.  The evidence of record clearly and unmistakably shows that the Veteran had a lower back strain prior to active service that was noted on his entrance examination which renders that condition subject to the provisions of the presumption of soundness.  The Board finds that based on the medical evidence of record that condition was not aggravated during active service and service connection for lower back strain is not warranted.  38 C.F.R. § 3.304(b).  

Separately, the Veteran has degenerative disc disease in the lumbar spine that did not clearly and unmistakably exist prior to active service.  Accordingly, with respect to that and related lumbar spine conditions, the Veteran is entitled to the presumption of soundness with the caveat that these conditions are still subject to consideration as secondary to the Veteran's congenital leg length discrepancy for which they would not be eligible for service connection.  38 C.F.R. § 3.304(b), 3.310.  The Board finds that the Veteran's degenerative disc disease of the lumbar spine was not caused by active service, did not develop within one year of active service and to the extent that it is a result of the Veteran's leg length discrepancy, service connection is not warranted.  

As noted above, the Veteran's service treatment records (STRs) document a lower back injury in 1965, prior to entry on active duty, but the notation on the Veteran's February 1966 entrance examination states "back strain last September, no trouble now."  The Veteran was involved in a truck accident in May 1967 during service.  A June 1967 treatment record for lower back pain stated that the Veteran had pain the lower back in the same area prior to active service.  The December 1967 separation examination did not note any back problems.  

Post-service, the Board notes that the Veteran has claimed in various statements, as well as in the May 2010 hearing, that he was unable to obtain records of medical treatment from 1968 to 1976.  The RO included a negative finding memorandum dated April 2011 that the VAMC in San Antonio, Texas stated that there were no records available for that time frame for the Veteran.  There is also a negative memorandum of findings for records from 1973 - 1974 from the Corpus Christi medical center.  However, an October 1975 medical examination for the Army Reserve showed that the Veteran documented no complaints for lower back problems.  

There is also an indication in the Veteran's file that he injured his back on the job as an auto mechanic in the late 1980s.  There is a letter from an insurance claims clerk that records prior to 1991 were destroyed.  

The Veteran's records do not show regular treatment for lower back pain until about 2003.  

The Veteran was afforded a VA examination in May 2004.  Without radiographs, the examiner diagnosed spondylosis of the lumbar spine and noted a leg length discrepancy of two centimeters.  The examiner opined that the Veteran's complaints with respect to his lower back were consistent with his occupation as an auto mechanic and that any association of the lower back condition with active service is "at best a weak correlation" based on "speculation and conjecture."  

The Veteran was afforded a VA examination in September 2010.  The examiner confirmed a diagnosis of degenerative disc disease of the lumbar spine and opined that the Veteran's condition was less likely than not related to active service.  The Veteran's specific degeneration in the L4-L5 and L5-S1 vertebral disc spaces was noted to be the first to degenerate with age.  The examiner noted the back injury prior to active service and that the Veteran's back was treated for low back pain in June 1967 related to the truck accident.  The examiner noted that the Veteran's December 1967 separation examination did not note back problems, and that the Veteran did not subsequently seek treatment for back pain until about 30 years after release from active service.  The examiner opined that the Veteran's lower back condition was less likely than not related to active service.  

A VA examiner provided an addendum opinion in November 2011.  The examiner considered the Veteran's prior back injury documented on the entrance examination in the related opinion.  As for aggravation, the examiner noted that the evidence showed the Veteran sustained a back injury prior to active service; however the STRs do not document that the Veteran sustained specific injury to the back during active service, although he did note the accident in 1967 and that there was related back pain.  The Veteran's separation examination in December 1967 was silent as to back problems.  The examiner concluded that there was no aggravation to the Veteran's lower back as the Veteran's lower back status was the same both before and active service, as such there was no aggravation during active service causing a permanent disability to the Veteran's lower back.  

The Veteran's recent VA treatment records document continued complaints of back pain.  A March 2017 treatment note refers to an X-ray indicating moderate to advanced degenerative joint disease of the lumbar spine.  

The Veteran submitted X-rays from a private medical facility dated May 2017.  The radiograph report documented "possible" degenerative disc disease and degenerative facet changes of the lower lumbar spine.  

The Veteran was afforded a VA examination for his right hip claim in May 2017 which touched on the lower back claim.  In the opinion, the examiner noted a July 2009 physical therapy notation that the Veteran's leg length discrepancy could also be contributing to lower back pain and that the back pain was eased with the use of the shoe insert to even out the pelvis.  

The Board must consider the Veteran's lay statements as to history of an injury.  While the Veteran may believe that his current lower back conditions are due to an injury sustained in the truck accident in service, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of musculoskeletal disabilities requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his lower back condition is not competent medical evidence.  

In summary, the Veteran's medical treatment records document that he has been treated for degenerative disc disease and related conditions of the lumbar spine, as well as general back pain.  There is clear and unmistakable evidence that the Veteran sustained a back injury prior to active service, referred to as a back strain in the records.  The Veteran has a congenital defect of leg length discrepancy.  To the extent that any back pain is related to chronic back strain, the Veteran is not entitled to the presumption of soundness, and the evidence shows that condition was not aggravated by active service.  To the extent that the Veteran's back condition is related to the congenital defect of leg length discrepancy, the Veteran is not entitled to service connection.  To the extent that the Veteran has back conditions beyond those related to the prior existing back strain or leg length discrepancy, the evidence supports that the Veteran's degenerative back condition was due to the aging process.  The most probative and persuasive evidence is against finding that the Veteran's current lower back condition is related to service.  Accordingly, service connection for a lower back disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Right Hip disability 

In the present case, the most recent VA examination of May 2017 diagnosed the Veteran with arthritis in the right hip, which is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply.  However, the Veteran's medical treatment records do not document that arthritis in the right hip developed within one year of separation from active service, thus the presumption for service connection for a right hip disability as a chronic disease is not warranted.  

Nonetheless, the Veteran may still present evidence of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran's various VA examinations of the right hip document a current disability, thus the first element of Shedden is met.  

A letter in the Veteran's file dated January 1966, prior to his entry on active duty, describes a leg length discrepancy, resulting in the left pelvis carrying lower.  The doctor prescribed the Veteran a left show lift insert.  The legal consideration related to the leg length discrepancy is outlined in the section relating to the back disability claim above and functions the same way for the Veteran's right hip disability.  

The Veteran's STRs document that he sustained a bruised right hip in connection with the truck accident mentioned above.  The Veteran's February 1966 entrance examination notes that the left leg is shorter than the right leg.  The Veteran's separation examination in December 1967 does not document ongoing problems with a right hip injury.  

The final element with respect to Shedden is a connection or nexus between the in-service injury and the current disability.  The Board finds that based on the medical evidence of record the current disability is not related to the document injury in service, as such service connection for a right hip disability is not warranted.  

The Board notes that the Veteran has claimed in various statements, as well as in the May 2010 hearing, that he was unable to obtain records of medical treatment from 1968 to 1976.  The RO included a negative finding memorandum dated April 2011 that the VAMC in San Antonio, Texas stated that there were no records available for that time frame for the Veteran.  There is also a negative memorandum of findings for records from 1973 - 1974 from the Corpus Christi medical center.  However, an October 1975 medical examination for the Army Reserve showed that the Veteran documented no complaints for right hip problems.  

A June 2003 VA treatment record shows the Veteran complained of right hip pain.  

A July 2008 VA treatment record shows X-rays were performed on the Veteran's right hip.  The report notes no significant abnormality but states the Veteran may have early degenerative changes bilaterally in the hips.  

The Veteran's medical records show that he complained of right hip pain and obtained physical therapy treatment at various times, e.g. February 2011.

In a September 2010 X-ray provided by a private treatment facility, the Veteran's right hip was shown to have no significant abnormality.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran's STRs documented a bruised right hip in relation to the truck accident.  At examination time, X-rays revealed normal clinical images of the right hip, but the examiner noted a previous X-ray documenting bilateral mild joint space narrowing, compatible with the Veteran's age.  The examiner found no current diagnosis on which to base an opinion for service connection.  

In March 2016 the Veteran was afforded an examination for the right hip.  The examiner confirmed diagnoses of right hip osteoarthritis and bursitis.  The examiner opined that these conditions were less likely than not related to the Veteran's active service, stating that the condition mentioned in the Veteran's STRs was an acute condition, and that since that time the Veteran has not shown development of a chronic right hip condition relating back to his time in active service.  

The Veteran was afforded another examination in May 2017.  The examiner confirmed a diagnosis of right hip arthritis with an X-ray, as well as a diagnosis of iliopsoas bursitis with decreased movement.  The examiner noted mild narrowing of the hip joint space, worse in the left than the right.  The Veteran submitted a private X-ray and MRI report dated May 2017, which were reviewed by the examiner.  The MRI report documented a diagnosis of labral tear with para labral cyst in the right hip.  The examiner composed a lengthy opinion regarding the Veteran's right hip and opined that the condition was less likely than not related to active service.  The rationale was multifaceted: the Veteran had not sought treatment for a right hip condition until many years after active service, around 2004; there was no mention of right hip condition on the separation examination in December 1967; the examiner referred to the January 1966 letter (prior to active service) from a medical doctor stating that the Veteran's leg length discrepancy was the basis for an orthopedic shoe insert, in accordance with leg measurements in May 2004 and July 2009, and the examiner opined that leg length discrepancy can cause bursitis and arthritis due to uneven hip movement and that this was the more than likely the cause of the Veteran's diagnosed right hip conditions.   

The Board must consider the Veteran's lay statements as to history of an injury.  While the Veteran may believe that his current right hip conditions are due to an injury sustained in the truck accident in service, as a lay person, he has not been shown to have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of musculoskeletal disabilities requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his right hip condition is not competent medical evidence.  

In summary, the etiology of the Veteran's current right hip conditions is more likely than not due to age related degeneration or to a congenital leg length discrepancy and less likely than not related to an acute instance of bruising during active service.  The most probative and persuasive evidence is against finding that the Veteran's current right hip condition is related to service.  Accordingly, service connection for a right hip disability is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	c.  Trauma to the Chest 

The Veteran contends that he continues to have pain in the ribcage area as a result of trauma sustained during active service.  The Board finds that service connection for unspecified painful residuals of trauma to the chest is warranted.  

The Veteran's STRs document that he sustained several fractured ribs during active service in a truck accident in May 1967.  The STRs document continued complaints of and treatment for chest pain in June 1967.  An examination during service revealed "asymmetrical thoracic" due to a healed third rib fracture.  The Veteran was given a limited duty profile for chest pain.  On the Veteran's separation medical history, he noted that he continued to have pain in his chest, specifically when he lifted things.  

The Veteran was afforded a VA examination in May 2004.  The examiner concluded that the Veteran had no detectable residual effects of the trauma to the chest, thus service connection was not warranted.  The Veteran reported that in his career as an auto mechanic, he had difficulty leaning over hoods of cars to work on the engine due to soreness in the chest.  

The Veteran continued to complain of chest pain, e.g. VA treatment records in September 2006 and March 2007.  

A February 2014 VA treatment note documents complaints of muscle spasms to the rib area.  

The Veteran submitted a statement dated June 2017 that he continued to have spasms and his ribcage was sensitive to touch and that he has tried various remedies including faith healers and massage therapy, in addition to VA treatment.  

On April 3, 2018, the United States Court of Appeals for the Federal Circuit decided Saunders v. Wilkie.  The finding is pertinent to the present case.  In Saunders, the Federal Circuit found that VA had erred in denying service connection for a claimed knee condition for a veteran who had painful knees that caused functional impairment due to a documented knee injury during active service, but no currently documented residuals of the knee condition.  The Federal Circuit held that VA had erred in its finding that a disability manifesting only as pain without an accompanying diagnosis of a present disease was not eligible for service connection under 38 U.S.C. § 1110.  Here, the Veteran has a clearly documented trauma to the ribcage in active service with reports of associated pain and functional impairment, and medical providers stating there are no "detectable" residuals of that trauma, i.e. no current diagnosis.  Pursuant to the finding in Saunders, the Board finds that service connection is warranted for the Veteran's claim for painful ribcage due to trauma incurred during active service.  No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018.)  


(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a right hip disability is denied.  

The petition to reopen a previously disallowed claim of entitlement to service connection for residuals of a contusion of the chest and lungs is granted.

Entitlement to service connection for residuals of trauma to the chest is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


